        Case 1:18-cr-00219-DAD-BAM Document 241 Filed 12/01/20 Page 1 of 2


1    VICTOR M. CHAVEZ, Bar #113752
     Attorney at Law
2    P.O. Box 5965
     Fresno, California 93755
3    Telephone: (559) 824-6293
4    Counsel for Defendant
     TALIA KHIO
5
6                              IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                   Case No. 1:18-CR-00219-DAD
10                    Plaintiff,                 STIPULATION CONTINUING
                                                 SENTENCING HEARING: ORDER
11         vs.
12 TALIA KHIO                                    DATE: January 25, 2021
                                                 TIME: 10:00 a.m.
13                    Defendant.                 JUDGE: Hon. DALE A. DROZD
14
            IT IS HEREBY STIPULATED by and between the parties, through their respective
15
     counsel, that the sentencing hearing now set for December 7, 2020 may be moved to January 25,
16
     2021 at 10:00 a.m. Defense proposes this stipulation because additional time is needed to open
17
     discovery which is contained on a DVD. Defense is requesting that the data be provided on a hard
18
     drive. This additional time is needed to adequately prepare for sentencing in this case.
19
20                                                Respectfully submitted,
21
     Dated: November 30, 2020                     /s/ Jeffrey A. Spivak
22                                                JEFFREY A. SPIVAK
                                                  Assistant United States Attorney
23                                                Attorney for Plaintiff
24
     Dated: November 30, 2020                     /s/ Victor M. Chavez
25                                                VICTOR M. CHAVEZ
                                                  Attorney for Defendant
26                                                TALIA KHIO
27
28
        Case 1:18-cr-00219-DAD-BAM Document 241 Filed 12/01/20 Page 2 of 2


1                                                 ORDER

2            GOOD CAUSE APPEARING, the Court grants the stipulation of the parties. The

3    sentencing in this matter is hereby continued to January 25, 2021 at 10:00 A.M. However, because

4    this is essentially the same reason given for the continuance of sentencing hearings previously

5    scheduled in this matter on August 31, 2020 and October 19, 2020, no further continuances of the

6    sentencing hearing will be granted absent a compelling showing of good cause.

7    IT IS SO ORDERED.

8        Dated:     November 30, 2020
9                                                      UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
     Khio- Stipulation and Proposed Order
